Citation Nr: 1437616	
Decision Date: 08/22/14    Archive Date: 08/27/14

DOCKET NO.  08-33 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Reeder, Associate Counsel


INTRODUCTION

The appellant served in the United States (U.S.) Navy Reserves from December 1965 to May 1967.  He has periods of verified active duty for training (ACDUTRA) from January 1966 to March 1966 and from May 1966 to June 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In his October 2008 substantive appeal, the appellant requested a hearing before a Veterans Law Judge at the RO.  In November 2009, he appeared at the RO and withdrew his request.  In June 2012, the Board remanded the current issue for further evidentiary development.

The Board also notes that, in addition to the paper claims file, a paperless, electronic claims file is associated with the appellant's claim, and has been reviewed.


FINDING OF FACT

The most probative evidence is against finding that the appellant's current hypertension arose during or was aggravated by service. 


CONCLUSION OF LAW

The criteria for establishing service connection for hypertension have not been met.  38 U.S.C.A. §§ 101, 1110, 1153, 5107 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.1, 3.6, 3.303, 3.306.


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).

The RO provided the appellant with pre-adjudication notice, in compliance with the VCAA, by letter dated March 2007.  The appellant was provided all essential notice, had a meaningful opportunity to participate in the development of the claim being decided, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

The VA has also fulfilled its duty to assist the appellant in making reasonable efforts to identify and obtain relevant records in support of the appellant's claim and to provide a VA examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2013).  The evidence associated with the file includes service treatment records (STRs), service personnel records, and a VA examination report.  The Board acknowledges that the appellant has reported receiving treatment for hypertension from private physicians beginning in 1984, and that those records  have not been obtained, as the appellant returned incomplete authorization forms.  However, as the appellant's appeal turns on whether his currently-diagnosed hypertension is etiologically related to service, and there is no indication that the treatment he received from those physicians was anything other than ongoing management of hypertension diagnosed years previously, the Board does not find that the appellant would be prejudiced by the failure of VA to obtain these records.

The Board also notes that the actions requested in the June 2012 remand have been undertaken.  VA attempted to obtain additional Federal records and a Formal Finding regarding those records was issued.  The appellant was also afforded a VA hypertension examination and was subsequently furnished with a Supplemental Statement of the Case.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

As discussed above, the appellant was notified and aware of the evidence needed to substantiate the claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the appellant and VA in obtaining such evidence.  The appellant was provided with a meaningful opportunity to participate in the claims process, and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the appellant.  Therefore, any such error is  harmless and does not prohibit consideration of this matter on the merits.

II.  Analysis

The appellant seeks service connection for hypertension, which he asserts is related to or was aggravated by his service in the U.S. Navy Reserves.

The Board notes that, for VA rating purposes, the term "hypertension" means that the diastolic blood pressure is predominantly 90 mm. or greater.  The term "isolated systolic hypertension" means that the systolic blood pressure is predominantly 160 mm. or greater with a diastolic blood pressure of less than 90 mm.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1 (2013).

Service connection may be established for a disability resulting from disease 
or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (2013).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2002 & Supp. 2013); 38 C.F.R. § 3.306 (2013).

Active military, naval, or air service includes active duty, any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a), (c), (d).  ACDUTRA includes full-time duty performed for training purposes by members of the National Guard, under 32 U.S.C.A. §§ 316, 502, 503, 504, or 505.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c)(3).  Presumptive periods for service connection do not apply to ACDUTRA unless the person concerned became disabled as a result of a disease or injury incurred or aggravated in the line of duty during the period of active duty for training.  Acciola v. Peake, 22 Vet. App. 320, 323 -324 (2008); Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

At the outset, the record does not reflect that the appellant had a period of active duty during his service in the U.S. Navy Reserves.  Although he had two periods of verified ACDUTRA, the record does not show that he was disabled by a disease or injury incurred in or aggravated in the line of duty.  The Board further notes that service connection is not in effect for any disabilities.  Thus, the appellant has not achieved "veteran" status.  38 U.S.C.A. § 101(2), (24)(A)-(B); 38 C.F.R. §§ 3.1(d); 3.6(a) (2013).  Accordingly, the presumptive provisions of 38 C.F.R. §§ 3.307 and 3.309, as well as the presumptions of soundness and aggravation, are inapplicable.  Smith v. Shinseki, 24 Vet. App. 40 (2010); Donnellan v. Shinseki, 24 Vet. App. 167 (2010).  

However, the Board also notes that the standard of proof remains the "benefit of the doubt" standard under 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Donnellan, supra.  Under the benefit-of-the-doubt rule embodied in 38 U.S.C.A. § 5107(b), in order for a claimant to prevail, there need not be a preponderance of the evidence in the claimant's favor, but only an approximate balance of the positive and negative evidence.  In other words, the preponderance of the evidence must be against the claim for the benefit to be denied.  Gilbert, 1 Vet. App. at 54.

The appellant entered the U.S. Navy Reserves in December 1965.  His pre-induction examination, conducted that month, included a blood pressure reading of 138/88 but did not note any abnormalities or diagnose hypertension.  On his accompanying report of medical history, the appellant noted a history of high blood pressure beginning at age 14, and told the examiner he had been turned down by the Reserves in 1960 due to that condition.  He began a period of ACDUTRA in January 1966, and a blood pressure reading of 130/80 was recorded that month.      In March 1966, the appellant was examined in connection with his release from ACDUTRA, and his blood pressure was noted to be 126/62.  No physical defects were noted on the medical examination report.  The record does not contain medical documentation of the appellant's second period of ACDUTRA from May 31, 1966 to June 16, 1966.

In December 1966, the appellant was examined for purposes of active duty, and a blood pressure reading of 180/88 was recorded.  He was deemed not qualified for active duty due to hypertension.  The appellant was reexamined in March 1967, at which time his blood pressure was 180/90.  He was again deemed not qualified    for active duty.  A private physician was consulted regarding the appellant's hypertension in March 1967.  The appellant told him he was first informed his blood pressure was high at the age of 14.  The physician reported blood pressure readings of 160/88 in September 1966 and 180/100 in November 1966.  Upon examination in March 1967, the physician reported seated blood pressure readings of 176/104 and 178/108 in the appellant's right and left arms, respectively.  After  he was permitted to lie down for approximately 10 minutes, the appellant's blood pressure reading was 156/88.  The physician recommended against active military duty except in some restricted status, and the appellant was subsequently released from the Navy Reserves in May 1967.

In July 2012, the appellant was afforded a VA examination in connection with    this claim.  The examiner diagnosed him with hypertension, but opined that his hypertension was less likely than not incurred in or caused by service.  He also stated that the appellant's "existed prior to service" essential hypertension was less likely as not permanently aggravated by any event and/or condition that occurred in service and that the natural progression of the condition was not altered or worsened by service.  He explained that the appellant's 1965 blood pressure reading of 138/88 would be considered hypertension by today's standards, and that the appellant did not experience any event during boot camp or corpsman training that would alter the natural history of hypertension.  

After review of the record, the Board finds that, although the appellant currently  has hypertension, the preponderance of the evidence is against finding that his hypertension was incurred during a period of ACDUTRA.  The appellant's blood pressure readings did not meet the VA criteria for hypertension until September 1966, approximately three months after his second, shorter period of ACDUTRA.  Indeed, the appellant's March 1966 blood pressure reading at the conclusion of his first period of ACDUTRA was better than his December 1965 pre-induction reading.  Moreover, the appellant has not described experiencing symptoms he attributed to high blood pressure during his periods of ACDUTRA, nor do his service treatment records document any such complaints.  

Furthermore, to the extent that he was found to have hypertension prior to service  as indicated by the VA examiner, the Board finds that the preponderance of the evidence is against finding that that condition worsened beyond normal progression during ACDUTRA.  The Board notes that, because he has not achieved veteran status and the presumptions of soundness and aggravation do not apply, the appellant carries the burden of establishing such a relationship.  Donnellan, 24   Vet. App. at 173-174.  That burden has not been met here.  The appellant has not described experiencing an increase in any symptoms of high blood pressure during his periods of ACDUTRA, nor do his service treatment records reflect such.  As noted above, the appellant's March 1966 blood pressure reading at the conclusion of his first period of ACDUTRA was better than at his December 1965 pre-induction reading.  Moreover, the VA examiner concluded that the Veteran's hypertension was not aggravated by service and progressed at a normal course of the disease. 

With regard to both theories of entitlement, although the appellant is competent to report symptoms or events he experienced in service, he has not shown that he has specialized training sufficient to render an opinion on the etiology and disease process of his current hypertension.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335-36 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Hypertension can have numerous causes and medical expertise is required to identify them.  As a result, the Board accords significantly greater probative value to the medical evidence of record than to the appellant's lay assertion that his current hypertension is related to or was aggravated by service.

In summary, the preponderance of the evidence demonstrates that the appellant's hypertension was not incurred in service or aggravated thereby, and the claim must be denied.

In reaching the conclusion the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable in this case.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).



ORDER

Service connection for hypertension is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


